Citation Nr: 0118886	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-16 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for gastroparesis, 
claimed as degeneration of digestive system.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran had active service from January 1980 to December 
1985.

This matter comes before the Board of Veterans' Appeals on 
appeal from a December 1999 rating decision by the Department 
of Veterans Affairs (VA) regional office (RO) in Los Angeles, 
California.  

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: there must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

The veteran's diabetes mellitus was originally service 
connected and rated at 20 percent by a March 1986 rating 
decision.  The veteran sought an increased rating in February 
1993 that was denied by a November 1993 rating decision.  The 
RO denied the veteran's current claims for an increased 
rating for diabetes mellitus and for service connection for 
degeneration of the digestive system by rating decision in 
December 1999.  The veteran filed a timely notice of 
disagreement in June 2000, taking exception to the denial of 
both claims.  The RO issued a statement of the case in July 
2000.  The veteran filed a timely substantive agreement in 
August 2000 as to his claim for an increased rating for 
diabetes mellitus and his claim for service connection for 
gastroparesis.

The veteran submitted a medical opinion dated in June 2001 
directly to the Board in accordance with 38 C.F.R. § 20.1304.  
In its written brief dated the same month, the representative 
waived consideration of this additional evidence by the 
agency of original jurisdiction.  Accordingly, the Board has 
reviewed and considered the June 2001 medical opinion.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The evidence submitted in support of the claim for 
service connection for degeneration of the digestive system 
establishes a nexus between current gastroparesis and 
service.


CONCLUSION OF LAW

The veteran's gastroparesis resulted from the service-
connected diabetes mellitus.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background 

Service medical records reveal that the veteran underwent an 
enlistment physical examination in December 1979.  The report 
of medical examination and medical history reveal no clinical 
findings or history of diabetes mellitus or digestive 
disorders.  The veteran was hospitalized from July to 
September 1982.  He was treated with insulin and carbohydrate 
intake.  Sudden onset of diabetes mellitus, insulin 
dependent, was diagnosed in July 1982.  Upon discharge the 
veteran continued on insulin and a 3000-calorie diet, was 
placed on a P4 profile and daily urine testing and periodic 
blood sugar testing.  In September 1982 the veteran underwent 
a medical evaluation board physical (MEB) examination.  The 
MEB report noted diabetes mellitus and weight loss due to 
glycosuria.  The veteran was placed on a P4 physical profile 
in November 1982 and treated with a special diet and insulin.  
The veteran's physical profile was changed in December 1982 
to P2 and P3.  The veteran received follow-up treatment on an 
outpatient basis into 1985. 
The veteran underwent a separation physical examination in 
October 1985.  The examiner noted diabetes mellitus on the 
medical history and the clinical evaluation.  The report was 
negative for any findings or complaints of gastroparesis.

Post-service medical records reflect that the veteran sought 
treatment at the VA medical center in Loma Linda, California, 
on an outpatient basis.  The veteran presented on a periodic 
basis for treatment of diabetes mellitus, type I, from June 
1986 to April 1993.  The VA records were negative of findings 
or complaints of gastroparesis. 

The veteran presented to S.M. in April 1999 with complaints 
of numbness in his hands and feet for one day and distention 
in his stomach.  The medical history disclosed that the 
patient has had diabetes mellitus and has been insulin 
dependent for 18 years.  He had a sinus infection about ten 
days before admission and was treated with Ceclor, but 
continued to have headaches.  The patient took two Motrin 
twice a day.  Beginning one day prior to admission he 
experienced numbness in his hands, feet and tongue.  The 
patient denied a history of numbness.  Additionally, the 
patient experienced abdominal pain, epigastric, radiating to 
his back and both shoulders.  He had no history of feeling 
shortness of breath or dizziness.  He had felt nausea, but no 
vomiting, peptic ulcer disease or pancreatitis.  The history 
further revealed two episodes of spontaneous pneumothorax and 
a right rotator cuff surgery.  The patient was admitted with 
a diagnosis of hyperkalemia with abdominal discomfort, most 
likely secondary to gastric ileus and uncontrolled diabetes 
mellitus.  Treatment included insulin drip, intravenous 
fluids, Kayexalate, and also sodium bicarbonate.  Serial 
blood tests were done to monitor the potassium level, which 
returned to normal.  The patient underwent a neurology 
consultation and a cardiology consultation.  The cardiology 
consultation was done because of the patient's initial 
complaint of severe pain in the epigastrium, which suggested 
cardiac disease most likely from the statement.  An 
echocardiogram was performed and was interpreted to show 
moderate anterior prolapse without regurgitation and mild 
septal hypertrophy.  Treatment also included insulin on a 
sliding scale, Prilosec, Rocephin, and Reglan.  The 
distention went away and the patient was discharged home.  
The discharge diagnosis was as follows: 1) insulin dependent 
diabetes mellitus; 2) hyperkalemia; 3) gastric ileus, and (4) 
moderate anterior mitral leaflet prolapse.  

The veteran followed up with his primary physician in May 
1999.  Laboratory tests were done and showed "out of range" 
results for uric acid, alkaline phosphate, hemoglobin A1C, 
and "Est Mean Bld Glucose."  The diagnoses were 
gastroesophageal reflux disease, insulin-resistant diabetes 
mellitus, and diabetic gastroparesis.  The veteran returned 
to his doctor in June 1999, complaining that he had serious 
chest pain high blood sugar that morning and lower back pain 
for two days.  Physical examination disclosed that the head, 
ears, nose and throat were within normal limits.  The 
tympanic membrane canal, chest, lungs, breast, heart, skin, 
neck, nodes, abdomen, back, feet and extremities were all 
found to be within normal limits.  The assessment was 
gastroparesis.

The veteran underwent a VA physical examination in July 1999.  
The medical history indicated that the patient was diagnosed 
with diabetes 18 years ago and has been on insulin since 
then.  Current insulin requirement, which has not changed 
significantly for two years, is between 26 and 30 units per 
day.  The current insulin requirement is one to two units 
less than it has been.  The patient has between two and three 
hypoglycemic episodes per week, which tend to occur early in 
the morning.  The patient has a history of occasional 
thrashing at night.  The history includes diagnosis of 
microaneurysm of the eyes.  The last eye examination was four 
months ago.  The history includes gastroparesis, which is 
being treated by Reglan.  The patient has been medicated with 
Lansoprazole for a much longer time.  The patient is usually 
constipated and he takes two medications for that.  He has no 
history of angina, shortness of breath or paroxysmal 
nocturnal dyspnea.  He has no history of tingling.  The 
history includes two episodes of spontaneous pneumothorax in 
the last four years, both of which required tube placements.  
There is no history of foot problems or ulcerations.  The 
patient visits his doctor approximately once per month.  
There is no history of anal pruritus or loss of strength.  

The physical examination showed the patient's height at 
5'10" and his weight at 165 pounds.  The examiner noted that 
the patient's body build is normal and his weight has 
fluctuated over a 10-pound range over the last 18 years.  
Temperature was 97.6.  Blood pressure was 146/82 and pulse 
was 72.  Neurological examination revealed the patient was 
oriented times three.  Cranial nerves and motor system were 
normal.  Sensory system was normal.  Deep tendon reflexes 
were brisk in all four extremities and the plantars were 
otherwise normal.  No evidence of fresh exudates or 
proliferations was noted.  Skin was normal and intact, 
including the feet.  The extremities were normal, including 
the feet.  Pulsations were normal in all four extremities.  
The examiner noted a history of gastroparesis, for which the 
patient is taking Reglan.  Diagnoses were diabetes mellitus 
and spontaneous pneumothoraces on the right side times two.  
The addendum to the examination report noted that the 
laboratory results were consistent with the diagnosis of 
diabetes mellitus with suboptimal control.

Dr. A.M.G. reviewed the claims file and "pertinent medical 
records" and wrote a memo dated in June 2001.  Dr. G. notes 
the following:

The veteran has been service-connected for diabetes mellitus 
at 20 percent.  His medical records reveal a longstanding 
diagnosis of insulin-dependent diabetes mellitus that was 
treated with an insulin pump.  The veteran was hospitalized 
in April 1999 with symptoms of abdominal distention, 
epigastric discomfort, chest pain and constipation.  The 
chest pain was deemed secondary to referral pain resulting 
from colonic distension from excessive stool, as interpreted 
from abdominal X-ray.  Diagnosis was gastric ileus.  
Treatment was Reglan.  The veteran had follow-up visits for 
gastroparesis in May and June 1999 with Dr. V.S.G.  The July 
1999 examination at Loma Linda VA medical center recorded a 
history of gastroparesis that was treated with Reglan.  
Hemoglobin A1C, a marker of glycemic control, was elevated at 
8.9 percent on May 3, 1999.

Dr. A.M.G. opined that the veteran's symptoms were consistent 
with diabetic gastroparesis or neuromuscular abnormalities of 
the stomach.  There was also evidence of poor glycemic 
control.  Dr. G. notes that diabetic literature strongly 
suggests extended periods at high glucose levels can cause 
significant nerve injury.  She opined that it is therefore 
more likely than not that the veteran's service-connected 
diabetes caused nerve injury resulting in gastroparesis.  Dr. 
G. explained that gastroparesis might cause early satiety, 
abdominal bloating, gastric pain, anorexia, nausea and 
vomiting.  Dr. G. noted that data suggests that the veteran 
suffered from some of these symptoms.  Gastroparesis results 
in improper function of the digestive system with serious 
consequences.  The most important aspect of diabetes 
management is the proper scheduling of food intake and 
appropriate use of insulin or oral medications.  A missed or 
poorly digested meal can result in life threatening 
hypoglycemia or hyperglycemic conditions with further 
complications.  Dr. G. opined that the veteran's current 
condition would require significant adjustment in eating and 
dosing regimens, lifestyle modifications, including 
limitation of certain physical activities in excess of 
activities of daily living, and ongoing access to treatment 
centers.

II.  Analysis

Veterans Claims Assistance Act

The Board finds that the veteran's claim has been adequately 
developed pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(hereafter VCAA) (to be codified at 38 U.S.C. § 5103A).  The 
Board first notes that it appears the adjudication of this 
claim was legally and factually correct at the time it was 
rendered by the RO.  The RO notified the appellant of the 
VCAA by letter dated in February 2001 and advised him of what 
type of evidence was needed to substantiate his claim for 
service connection for degeneration of the digestive system, 
the responsibilities of the respective parties in gathering 
evidence, and VA's notification responsibilities.  In the 
December 1999 rating decision and the statement of the case 
dated in July 2000, the RO also advised the veteran of why 
his claim for service connection and his claim for an 
increased evaluation failed and the type of evidence needed 
for substantiation.  The record does not indicate the 
existence of any service medical records, or any other 
pertinent Federal government records or private records, 
which have not already been associated with the claims file.  
The veteran makes no such allegations of any pertinent 
outstanding records.  Therefore, the Board does not find that 
there is any outstanding, existing evidence that could 
substantiate the claim that has not already been obtained.  
Thus, the Board finds that the RO met VA's notification and 
duty to assist obligations under the VCAA.

Service Connection for Gastroparesis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2000).

A review of the medical record reflects that the veteran has 
a current diagnosis of diabetic gastroparesis.  The diagnosis 
is also indicated by history in the VA examination report.  
The medical opinion of Dr. A.M.G. links the gastroparesis to 
the veteran's service connected diabetes mellitus.  Nothing 
in the record challenges the credibility of this nexus 
opinion into question.  Accordingly, the Board finds that the 
service-connected diabetes mellitus proximately caused the 
gastroparesis, that there is competent evidence that the 
veteran currently has this disability and that service 
connection for gastroparesis is warranted.


ORDER

Entitlement to service connection for gastroparesis is 
granted.


REMAND

The veteran's insulin dependent diabetes mellitus has been 
evaluated under 38 C.F.R. Part 4, § 4.119, Diagnostic Code 
7913 (Diabetes mellitus).   

Under Diagnostic Code 7913 diabetes mellitus that is 
manageable by restricted diet only is rated as 10 percent 
disabling.  When either insulin and a restricted diet or an 
oral hypoglycemic agent and a restricted diet is required, a 
20 percent rating is warranted.  When insulin, a restricted 
diet and regulation of activities are required, the 
appropriate rating is 40 percent.  When insulin, a restricted 
diet and regulation are required, and there are episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, a 60 percent rating is 
warranted.  When more than one daily injection of insulin is 
required, a restricted diet and regulation of activities are 
required, plus episodes of ketoacidosis or hypoglycemic 
reactions resulting in at least three hospitalizations per 
year or weekly visits to a diabetic care provider, and either 
progressive loss of weight and strength or complication that 
would be compensable if separately evaluated, a 100 percent 
rating is warranted.  Compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

Thus, the Board finds that before addressing the issue of 
entitlement for an increased evaluation for diabetes 
mellitus, the RO must initially consider whether a separate 
compensable rating is warranted for gastroparesis.  

A review of the medical record reveals a conflict pertaining 
to the veteran's course of treatment.  Post service treatment 
records suggest that the veteran's diabetes mellitus has been 
managed solely by adherence to ADA diet and daily insulin 
injections.  Dr. A.M.G.'s opinion, however, states that the 
veteran's current condition would require lifestyle 
modifications, including limitation of certain physical 
activities in excess of activities of daily living.  
Resolution of the conflict between the treatment records and 
Dr. G's opinion is critical to resolving the issue of 
entitlement to an increased rating for diabetes mellitus.   
Accordingly, the Board finds that a further VA examination is 
warranted to determine two issues: (1) the severity of the 
gastroparesis and (2) whether the service-connected diabetes 
mellitus requires regulation of activities. 

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should obtain a medical 
opinion by an appropriate medical 
provider(s) to determine the severity of 
the gastroparesis and whether the 
service-connected diabetes mellitus 
requires regulation of activity.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the medical provider.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by the disability.  After 
the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical records, 
the physician should express opinions as 
to the following: 

(a) The severity of the service connected 
gastroparesis; and 

(b) Does the necessary treatment of the 
service-connected diabetes mellitus 
include regulation of activities?

In conducting the examination, the 
examiner should specifically describe any 
objective findings and subjective 
complaints, to include the frequency and 
degree of abdominal pain, and any 
findings of bowel obstruction, colic 
distension, nausea, vomiting, etc. 

The examiner should describe the 
regulation of activities, if any.

The examiner should provide a rational 
for any opinion.
If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (2000), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for diabetes mellitus and rate the 
service-connected gastroparesis, if 
indicated.

5. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

